        Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 1 of 12



JEAN E. WILLIAMS
Deputy Assistant Attorney General
U.S. Department of Justice
Environment & Natural Resources Division

SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
ROBERT P. WILLIAMS
Sr. Trial Attorney (D.C. Bar No. 474730)
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 305-0206
Facsimile: (202) 305-0275
Email: robert.p.williams@usdoj.gov

Attorneys for Defendants


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

WILDEARTH GUARDIANS, WESTERN               )
WATERSHEDS PROJECT, and                    )
WILDERNESS WATCH,                          )   Case No. 1:19-cv-00203-CWD
                                           )
       Plaintiffs,                         )
                                           )   DEFENDANTS’ REPLY
vs.                                        )   IN SUPPORT OF THEIR
                                           )   MOTION TO DISMISS COUNT I
UNITED STATES FOREST SERVICE and           )
UNITED STATES FISH & WILDLIFE              )
SERVICE,                                   )
                                           )
       Defendants.                         )
                                           )
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 2 of 12



        Plaintiffs’ opposition to Defendants’ motion to dismiss is no opposition at all. Plaintiffs do

not dispute the crux of the motion, which is that a “failure to reinitiate” claim is moot where, as

here, the underlying consultation documents are null and void, and that Plaintiffs lack standing.1

Plaintiffs have effectively conceded Defendants’ motion. The Court should dismiss Count I as

moot, and it need proceed no further with Plaintiffs’ arguments. At bottom, Plaintiffs’ response is

that the consultation documents should not have been rescinded, which is not the issue presented.

The documents have been rescinded, and Plaintiffs cannot change that fact through an opposition.

Plaintiffs are implicitly requesting declaratory and injunctive relief against the Rescission Decision –

which is itself a new agency action – without having filed a complaint or motion, or complied with

the Endangered Species Act’s (“ESA”) notice requirement, which is a jurisdictional bar. Plaintiffs are

aware of this deficiency, as shown by the fact that, on August 12, 2020, they provided notice of their

intent to sue on the very same claims they offer in their opposition. See Ex. A. Plaintiffs may not use

their opposition to evade the ESA’s notice requirement and the rules of civil procedure.

        Regardless, Plaintiffs’ new claims have no merit and do not affect the outcome. Plaintiffs

disagree with the decision to rescind the consultation documents, but they cannot show that it was

arbitrary and capricious to find consultation unnecessary given the rescission of the Region 2 policy

in 1993, the D.C. Circuit’s ruling in Fund for Animals v. Thomas, 127 F.3d 80 (D.C. Cir. 1997), this

Court’s recent ruling in WildEarth Guardians v. USFS, 2020 WL 2239975 (D. Idaho May 7, 2020)

(Dale, J.), and the Ninth Circuit’s ruling in Western Watersheds Project v. Matejko, 468 F.3d 1099 (9th

Cir. 2006). Plaintiffs simply cannot overcome these facts and authorities. They nominally argue – in

contravention of them – that USFS’ Region 2 policy and national policy require consultation, but

ultimately confess that they do not know “whether the BiOp was based on ‘agency action’ under


1
 Defendants will use “Rescission Decision” to refer collectively to USFS’ rescission of its requests
for the 1993 and 1995 consultations, as well as FWS’ rescission of the corresponding 1993 biological
opinion (“BiOp”) and 1995 letter of concurrence (“LOC”). ECF Nos. 38-2 & 28-3.


                                                    1
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 3 of 12



Section 7(a)(2), as Guardians alleges in its amended complaint, AC ¶ 77.” ECF 40 at 19. That is a

remarkable admission. Plaintiffs can neither invoke the jurisdiction of this Court nor defeat a motion

to dismiss by simply shrugging off whether they have a claim. Nor can Plaintiffs defeat dismissal by

asking to go on a fishing expedition through administrative records for evidence of a new claim. It is

irrefutable that the consultation documents underlying Count I have been rescinded and are devoid

of legal effect. Nothing in an administrative record would change that and “un-moot” the claim.

        In sum, the Court should dismiss Count I as moot, a point that Plaintiffs have effectively

conceded. The Court has everything it needs to make that ruling. The Court can rule based on the

face of the complaint, which alleges a failure to reinitiate, and the Rescission Decision, which

renders the consultation documents upon which the claim is based null and void. Plaintiffs may not

continue to litigate a claim alleging a failure to reinitiate consultations that are inoperative, nor can

they litigate newly-hewed claims that the consultations should not have been rescinded. Regardless,

even if the Court reaches Plaintiffs’ new claims, it should dismiss Count I nonetheless as the new

claims have no merit. Dismissal would leave Plaintiffs free to challenge the Rescission Decision in a

new suit. And the Freedom of Information Act (“FOIA”) provides recourse to review agency

documents. Administrative records are unnecessary and inappropriate here.

                                             ARGUMENT

I.      Plaintiffs Have Failed to Establish Subject Matter Jurisdiction to Adjudicate Count I
        A.      Plaintiffs Have Effectively Conceded that Count I is Moot
        It is well understood that “when a plaintiff files an opposition to a motion to dismiss

addressing only certain arguments raised by the defendant, a court may treat those arguments that

the plaintiff failed to address as conceded.” Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 238 F.

Supp. 2d 174, 178 (D.D.C. 2002); Personal Elec. Transports v. Office of U.S. Tr., 313 Fed. Appx. 51, 52

(9th Cir. 2009); Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033, 1037 (9th Cir. 2006); Harris v.




                                                     2
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 4 of 12



Roderick, 933 F. Supp. 977, 984 (D. Idaho 1996), aff’d, 126 F.3d 1189 (9th Cir. 1997); Conservation

Force v. Salazar, 677 F. Supp. 2d 1203, 1211 (N.D. Cal. 2009).

        Here, Plaintiffs cannot dispute that the 1993 BiOp and 1995 LOC are null and void, and

they have not disputed the crux of Defendants’ motion, which is that a failure to reinitiate claim is

jurisdictionally moot where the underlying consultation documents are null and void. ECF 38-1 at

10-14. A declaratory opinion regarding inoperative consultation documents would be purely

advisory, and no injunctive relief is available on Count I. Id. Plaintiffs also have not disputed that

they lack Article III standing. ECF 38 at 14 n.7. As such, these points are conceded. Plaintiffs’

concession that Count I is moot and that they lack standing should be dispositive of Defendants’

motion. Plaintiffs cannot “un-moot” Count I by quarreling with the Rescission Decision.

        B.      Plaintiffs Cannot Challenge the Rescission Decision through their Opposition

        At bottom, Plaintiffs’ defense depends on reversing the Rescission Decision, which they

cannot do here. Plaintiffs launch three new claims against the Rescission Decision itself and, based

on their own assessment of the merit of those claims, proclaim that “the BiOp and ITS remain

legally operative.” Id. at 11-19, 12 n.11. That is plainly incorrect. “A claim raised for the first time in

briefing on a motion to dismiss may not be considered.” Conservation Force, 677 F. Supp. 2d at 1211

(disregarding new ESA section 7 claim asserted by the plaintiff in opposition to the defendants’

motion to dismiss, citing Stallcop v. Kaiser Found. Hosp., 820 F.2d 1044, 1050 n.5 (9th Cir. 1987)). The

Rescission Decision is a new final agency action in its own right, Bennett v. Spear, 520 U.S. 154, 177-

78 (1997), with its own legal effect, which is to render the 1993 BiOp and ITS and 1995 LOC null

and void.2 Plaintiffs cannot strip the Rescission Decision of its legal effect through accusation in an

opposition. ECF 40 at 9-19; contra Bennett, 520 U.S. at 177-78; Fed. R. Civ. P. 3, 4, 7, 8, 15. In reality,


2
 As new agency action taken by USFS and FWS on June 26, 2020 to rescind prior agency actions,
based on independent, and contemporaneous, rationales, the Recission Decision is plainly not a post
hoc rationale. ECF 40 at 18. The Rescission Decision is patently rational and fully explained.


                                                     3
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 5 of 12



Plaintiffs are requesting a declaratory judgment and injunction against the Rescission Decision

without properly pleading any claims for relief or filing a motion that could entitle them to such

relief. Fed. Rule Civ. P. 7. In fact, Plaintiffs are attempting to evade the ESA’s notice requirement,

which is a mandatory prerequisite to the exercise of subject matter jurisdiction under the ESA. 16

U.S.C. § 1540(g)(2)(A)(i); Sw. Ctr. for Biol. Dvty. v. BOR, 143 F.3d 515, 520-22 (9th Cir. 1998); Save the

Yaak Comm. v. Block, 840 F.2d 714, 721 (9th Cir. 1988); Lone Rock Timber Co. v. DOI, 842 F. Supp.

433, 440 n.3 (D. Or. 1994). The failure to provide notice bars challenge to the Rescission Decision.3

        In sum, the Court can and should dismiss Count I as moot without reaching Plaintiffs’ new

claims challenging the Rescission Decision, as they are not properly before the Court. Dismissing

Count I would leave Plaintiffs free to pursue any challenges to the Rescission Decision in a new

complaint. As evidenced by their notice letter, Plaintiffs are prepared to do just that. Ex. A.

II.     If the Court Reaches Plaintiffs’ New Claims, It Will Find They Have No Merit

        A.      FWS Has the Legal Authority to Rescind a BiOp Absent Federal Action

        Plaintiffs’ lead claim is that a consulting agency “ha[s] no authority to rescind a BiOp . . .

except by reinitiating consultation.” ECF 40 at 11. First, this is a red herring. The 1993 BiOp is

irrelevant because it was prepared solely to analyze the “administration of the placement of baits on

FS lands in Wyoming” (ECF 40-2 at 1), and that policy “was never implemented” (Fund for Animals,

127 F.3d at 82).4 Rather, USFS rescinded it “and bear baiting in national forests in Wyoming was

prohibited pending issuance of national direction.” 59 Fed. Reg. 11,765-01, 11,766 (Mar. 14, 1994);

59 Fed. Reg. 17,758-02, 17,759 (April 14, 1994). That direction came in 1995 via the national policy

3
  While the ESA’s notice requirement applies to any claim brought under the citizen suit provision,
16 U.S.C. § 1540(g)(1)(A), against USFS, it would not apply to a claim brought under the
Administrative Procedure Act (“APA”), 5 U.S.C. § 702, against FWS. Bennett, 520 U.S. at 171-77.
4
  The D.C. Circuit was not “wrong” to find that the Region 2 policy was never implemented (ECF
40 at 17), but regardless, whether it was ever implemented is irrelevant. What matters here is that it was
rescinded. ECF 12 at ¶ 23. The Region 2 policy is null and void and cannot be a federal action that
somehow prevented rescinding the 1993 BiOp. Plaintiffs’ claim that the Region 2 policy somehow
remains in effect because of a 1993 MOU between USFS and Wyoming is baseless. Infra § II.B.


                                                    4
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 6 of 12



(60 Fed. Reg. 14,720 (Mar. 20, 1995). Precisely because the 1995 national policy was not addressed

by the 1993 BiOp, USFS did a separate ESA consultation on the national policy, which terminated

with the 1995 LOC. 50 C.F.R. § 402.13(c). Plaintiffs do not dispute that FWS had the authority to

withdraw the 1995 LOC on the operative national policy. Plaintiffs’ argument regarding the 1993

BiOp on the inoperative Region 2 policy is misplaced. There was no BiOp on the national policy.5

        Regardless, Plaintiffs’ argument that FWS lacked the authority to rescind the 1993 BiOp is

incorrect. The ESA permits consulting agencies to withdraw BiOps without reinitiating consultation,

and the Supreme Court has affirmed the practice under circumstances analogous to this case. In

Defs. of Wildlife v. Flowers, No. CIV 02-195-TUC-CKJ, 2003 WL 22145708 (D. Ariz. Aug. 18, 2003),

FWS withdrew its BiOp at the request of the action agency after it determined that it had not

engaged in federal action for Section 7 purposes. FWS declared the BiOp “null and void and

without effect.” Id. at *2. There is no indication that the agencies reinitiated consultation to do so.

5
 Plaintiffs’ claim that the 1995 national policy was somehow “implemented under the consultation
and take immunity of the 1993 BiOp” (ECF 40 at 18) is incorrect. The nine-page 1993 BiOp did not
purport to analyze the effects of a national policy to be enacted later. Indeed, Plaintiffs’ claim is
belied by the fact that USFS was sued in Fund for Animals for precisely not having completed formal
consultation and obtained a BiOp on the national policy. Plaintiffs conflate the 1993 BiOp and 1995
LOC so that they can build a straw man argument that the Rescission Decision could only have
been authorized by the “Termination of consultation” regulations found at 50 C.F.R. § 402.14(m).
ECF 40 at 12-14. Having created this straw man, Plaintiffs attempt to knock it down by arguing that
the Section 402.14 regulations do not apply here because consultation was terminated “when the
BiOp was issued in 1993.” ECF 40 at 12. But the national policy is operative, and it was addressed
through informal consultation in 1995 (not the 1993 BiOp on the rescinded Region 2 policy), and
the Section 402.14 regulations apply to “formal consultation.” Moreover, Defendants never
contended these regulations were the “legal authority for their decision to rescind the BiOp.” Id. at
12. These regulations are not mentioned in the Rescission Decision itself. Defendants cited the
regulations in their motion to illustrate that “the prior consultations have no precedential value.”
ECF 38 at 16 n.8. Meaning, reinitiated consultation cannot be required simply because consultation
was at one time commenced. Rather, as the regulations recognize, consultation can be started and
yet not completed. Nonetheless, Plaintiffs erroneously offer that very argument in response: the
agencies had no choice but to complete reinitiated consultation for no other reason than that they
previously consulted in 1993. At bottom, the takeaway is that no regulation governs the withdrawal
of a LOC or a BiOp. This is not surprising, as the ESA does not require consultation in the first
instance where there is no federal action. As explained below, Plaintiffs essentially ask this Court to
judicially create a rule that reinitiated consultation must be completed on a finding of no federal
action, which would contradict the basic scheme of Section 7 and Supreme Court precedent.


                                                    5
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 7 of 12



The court ruled that the plaintiffs’ challenge to the BiOp was mooted by its withdrawal, and also

failed for lack of statutory standing. Id. at *5. The result here should be the same. Indeed, the

Supreme Court eventually took up the case in Nat’l Ass’n Home Builders v. Def. of Wildlife, 551 U.S. 644

(2007) and affirmed the withdrawal, noting that “the fact that the agencies changed their minds”

about the need to consult was “something that, as long as the proper procedures were followed, they

were fully entitled to do.” Id. at 658-59. Those procedures did not include reinitiating consultation.

        Plaintiffs have no response to Home Builders. ECF 38 at 16 n.8. They simply ignore it and ask

this Court to amend the ESA to their liking, while making several key misrepresentations.6

Fundamentally, the ESA requires consultation only where there is a federal action that “may affect”

listed species or critical habitat. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §§ 402.14(a), 402.02. USFS’ finding

of no federal action here was functionally a finding of “no effect,” and the Ninth Circuit has made it

abundantly clear that an action agency may “reach its own ‘no effect’ conclusion . . . without

consultation.” Nat’l Fam. Farm Coal. v. EPA, 966 F.3d 893, 924 (9th Cir. 2020) (citing Friends of Santa

Clara River v. USACE, 887 F.3d 906 (9th Cir. 2018)). Plaintiffs’ claim that USFS was required to

consult contradicts the fact that, “if the action agency finds ‘that its action will have no effect on

listed species or critical habitat’ . . . it need not consult with the expert [consulting] agencies.” Nat’l

Fam. Farm Coal., 966 F.3d at 922; accord ESA Consultation Handbook at xvi (“no effect” defined).

        The Consultation Handbook explains (at 3-12) that, “[a]lthough not required, an action

agency may request written concurrence from the Services that the proposed action will have no

effect on listed species or critical habitat.” Here, USFS engaged in thoughtful deliberations with

FWS before it determined that its policy statements were not actions within the meaning of Section

7. ECF Nos. 38-2 & 28-3. USFS and FWS each considered whether reinitiation of consultation was

6
  Importantly, FWS did not revise or modify the BiOp as Plaintiffs assert. ECF 40 at 13, 19. FWS
rescinded it altogether due to USFS’ finding of no federal action. Revising a BiOp where a federal
action exists is a wholly different proposition than rescinding a BiOp where one does not. For
obvious reasons, the former may require reinitiation of consultation, whereas the latter does not.


                                                      6
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 8 of 12



required under these unique circumstances, and each agency concluded it was not. Id. No further

action was required. Plaintiffs’ contention that USFS and FWS were required to complete some sort

of additional unidentified consultation procedures before they could determine that those

procedures were not required, has no basis in the ESA and defies common sense.

        B.      The Rescission Decision Fully Comports with the ESA and APA

        A “no effect” determination is subject to the APA’s “deferential review” standard, which

presumes agency action to be valid and allows it to be set aside “only if the agency relied on factors

Congress did not intend it to consider, entirely failed to consider an important aspect of the

problem, or offered an explanation that runs counter to the evidence before the agency or is so

implausible that it could not be ascribed to a difference in view or the product of agency expertise.”

Nat’l Family Farm Coal., 966 F.3d at 923. Here, it was patently reasonable to revisit the 1993 BiOp

and 1995 LOC and rescind them where: (1) the Region 2 policy had subsequently been rescinded;

(2) the D.C. Circuit had subsequently ruled that the national policy is not “a ‘major federal action’”

under the National Environmental Policy Act (“NEPA”), and suggested it “may not constitute

‘action’ at all,” in which case “there most probably would have been no ‘agency action’ to trigger the

ESA consultation requirement” (Fund for Animals, 127 F.3d at 81-82, 83 n.3, 84 n.6); (3) this Court

had just found the policy is not “ongoing or proposed federal action” under NEPA (WildEarth

Guardians, 2020 WL 2239975 at *7); and (4) the Ninth Circuit had subsequently ruled that ESA

consultation was not required under highly analogous circumstances, Matejko, 468 F.3d 1099. See also

Cal. Sportfishing Prot. All. v. FERC, 472 F.3d 593 (9th Cir. 2006). Plaintiffs just have a different view.

        Indeed, Plaintiffs ignore this Court’s ruling entirely, and have no real answer to Fund for

Animals,7 making no attempt to square either ruling with their claims of federal action, which are not


7
 USFS had no need to strictly contest the federal action issue in Fund for Animals since it had
completed an environmental assessment (“EA”) under NEPA and consulted under the ESA, but it
did note that it “not only complied with NEPA and the ESA, but it overcomplied by conducting an


                                                     7
         Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 9 of 12



based on anything that did not exist when the courts ruled. Plaintiffs cannot escape the rulings so

easily. Given that USFS had completed an EA, consulted under the ESA twice, and was not

expressly disputing the existence of federal action, it is telling that, in upholding USFS’ NEPA and

ESA compliance, the D.C. Circuit went out of its way to make it clear that it was not ruling that

compliance with either statute had, in fact, been triggered. Even more telling is that the Court went

even further out of its way to affirmatively suggest that compliance had not, in fact, been triggered

because the national policy “may not constitute ‘action’ at all.” Fund for Animals, 127 F.3d at 83, n.3.

The D.C. Circuit’s ruling that USFS had merely “maintained the substantive status quo” to start with,

id. at 84, bookended by this Court’s recent ruling that USFS is not presently undertaking any

“ongoing or proposed federal action” that could require supplemental NEPA analysis, WildEarth

Guardians, 2020 WL 2239975 at *7, is a powerful demonstration of the Rescission Decision’s

reasonableness. The Rescission Decision clears the APA’s bar with room to spare. ECF 38 at 7-9.

        Plaintiffs simply mischaracterize Matejko. ECF 40 at 16-17. The alleged federal action there

was more than mere “acquiescence” to water diversions. The agency issued a policy statement and

regulations deciding not to exercise the discretion it possessed to regulate the diversions, analogous

to USFS’ policy statement here not to exercise its discretion to regulate hunting with bait. Plaintiffs

assert that no discretion was retained in Matejko to regulate the diversions, but some discretion

plainly was, in fact, retained, analogous to USFS’ retained discretion here. Compare Matejko, 468 F.3d

at 1110 with 60 Fed. Reg. at 14,720. At bottom, Plaintiffs fail to acknowledge the two key takeaways

from Matejko: neither a decision not to exercise discretion, nor the mere existence of discretion, is

ESA Section 7 action. There must be an affirmative federal act to trigger the duty to consult. No


[EA] that was unnecessary.” Ex. B at 47. Similarly, in the district court, USFS maintained “that its
policy of laissez faire is essentially one of inaction, i.e., a considered judgment to do nothing about
game-baiting by leaving to the several states the responsibility for regulating the hunting of their
wildlife, including baiting, unless and until a federal interest is seen to be imperil[]ed in individual
cases by an officer on the scene.” Fund for Animals v. Thomas, 932 F. Supp. 368, 370 (D.D.C. 1996).


                                                    8
        Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 10 of 12



such act exists here. Plaintiffs’ assertion that USFS is the “entity responsible for the challenged

decisionmaking” (ECF 40 at 17), contradicts Matejko, Fund for Animals, and WildEarth Guardians, and

their own complaint, ECF 12 ¶¶ 15, 27-29. USFS did not authorize, fund, or carry out any bear

hunting with bait by reaffirming its longstanding practice of deferring to the states to regulate

hunting practices. 16 U.S.C. § 1536(a)(2). The states authorize the practice.

        In fact, for reinitiated consultation to be triggered, there must not only be a federal action,

but a federal action that is causing specific, enumerated effects. 50 C.F.R. § 402.16(a). Plaintiffs

cannot plausibly maintain that USFS’ monitoring of state regulations or issuance of food storage or

closure orders consistent with the national policy of deferring to state regulation of baiting are

Section 7 actions, much less are the cause of the effects that Plaintiffs allege require reinitiation.8 The

1993 ITS was a plainly not a federal action requiring consultation. An ITS is a byproduct of

consultation itself, not an independent action requiring further consultation. Plaintiffs would have

this Court turn consultation into a never-ending do-loop. Plaintiffs also point to an “apparent” 1993

Memorandum of Understanding (“MOU”) that is not mentioned in their complaint, either of the

Fund for Animals opinions, or the body of the 1995 EA. ECF 40 at 2, 4, 12, 15, 17, 20. If this MOU

was even executed, it either expired or was replaced 22 years ago. USFS Handbook (FSH)

1509.11_61.1(7) (MOUs expire after five years).9 Also, the MOU would not have been an ESA

Section 7 action for the same reasons the Region 2 policy was not. At most, the MOU would have

reflected the Region 2 policy that Wyoming would regulate “through [its] State Game Regulations”

(ECF 40-2 at 2), and that policy was rescinded and superseded by the national policy. ECF 12 ¶ 23;

supra § II.A. In short, an obsolete, 27-year-old MOU on a rescinded Region 2 policy of deferring to

state regulation of baiting cannot prove the Rescission Decision arbitrary and capricious.

8
  Indeed, directly contrary to what they argue now, in their opposition to dismissal of Count II,
Plaintiffs contended it was USFS’ “failure to regulate, issue closure orders, and reinitiate
consultation” that constituted major federal action under NEPA. ECF 29 at 20 (emphasis added).
9
  Available at https://www.fs.fed.us/cgi-bin/Directives/get_dirs/fsh?1509.11.


                                                    9
        Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 11 of 12



III.    Plaintiffs May Not Avoid Dismissal by Asking to Search for Evidence of a Claim

        In the end, Plaintiffs confess that they do not know “whether the BiOp was based on

‘agency action’ under Section 7(a)(2), as Guardians alleges in its amended complaint, AC ¶ 77.” ECF

40 at 19. This, too, should be dispositive. The Court cannot defer Defendants’ objection to its

jurisdiction, Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998), nor can it deny dismissal

to allow Plaintiffs to conduct a search for evidence of a claim, Ashcroft v. Iqbal, 556 U.S. 662, 687

(2009) (a plaintiff may not “plead the bare elements of his cause of action, affix the label ‘general

allegation,’ and expect his complaint to survive a motion to dismiss”) (citation omitted), Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 557 (2007) (complaint must include enough “factual enhancement [to

cross] the line between possibility and plausibility”). “It is no answer to say that a claim just shy of a

plausible entitlement to relief can, if groundless, be weeded out early in the discovery process.” Id. at

559 (citation omitted). “[A] plaintiff cannot use the discovery process to find, in the first instance,

facts to support general claims advanced against a defendant.” Mt. Holly Ctzns. in Act. v. Twp. of Mt.

Holly, 2009 WL 3584894, at *12 (D.N.J. Oct. 23, 2009). A deficient claim should “be exposed at the

point of minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S.

at 557–58 (citations omitted). Here, nothing in an administrative record would alter the fact that the

1993 BiOp and 1995 LOC are null and void, and Plaintiffs are not entitled to records upon which to

press claims challenging the Rescission Decision or conduct a search for evidence of some other

new claim. Plaintiffs can cite no case denying dismissal to allow a search for evidence of a claim.

                                             CONCLUSION

        As set forth in Defendants’ motion, and above, the Court should dismiss Count I.

Dated: September 18, 2020

                                                           /s/ Robert P. Williams
                                                           Robert P. Williams, Sr. Trial Attorney
                                                           U.S. Department of Justice
                                                           Attorney for Defendants


                                                     10
        Case 1:19-cv-00203-CWD Document 41 Filed 09/18/20 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of September, 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


Matthew Kellogg Bishop
bishop@westernlaw.org

Peter M.K. Frost
frost@westernlaw.org

Dana M. Johnson
danajohnsonecf@gmail.com


                                                       /s/ Robert P. Williams
                                                       Robert P. Williams
                                                       Sr. Trial Attorney
                                                       U.S. Department of Justice
